Citation Nr: 0316141	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-01 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for post traumatic stress disorder 
(diagnosed in service as severe passive-aggressive 
personality disorder with paranoid and schizoid trends).

2.  Service connection for chronic obstructive pulmonary 
disease (claimed as due to asbestos exposure) as a result of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1965 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

Competent medical evidence of a nexus between the veteran's 
current COPD disability and the possible exposure to asbestos 
during the service, is not of record.  


CONCLUSION OF LAW

COPD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his chronic obstructive pulmonary 
disease developed during service.  Alternatively, he 
maintains that his chronic obstructive pulmonary disease was 
due to asbestos exposure during service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Response from the service department received in June 2000 
noted that they have no way of determining to what extent the 
veteran was exposed to asbestos during his Naval service.  
They indicated ships during the veteran's period of service 
required heated surfaces to be covered with an insulating 
material and it was highly probable that asbestos products 
were used.  Items that required insulation included piping, 
flanges, valves, fittings, machinery, boilers, evaporators 
and heaters.  They stated that the veteran's occupation was 
Fireman (FN) and the exposure to asbestos was highly probable 
but a positive statement that the veteran was or was not 
exposed could not be made.

Service medical records for the period of service from 
November 1966 to April 1968 are silent for any conditions of 
the lungs.

A letter from Dr. Lewis, dated in May 1999, provided a 
diagnosis of chronic obstructive pulmonary disease (COPD), 
some central pulmonary hypertrophy and flattening of the 
hemidiaphragms.  Several Schmorl's nodes were present.  No 
plague of the pleura or masses was seen.  The diagnosis was 
progressive severe COPD and this was noted to be possibly 
related to prior asbestos exposure.  

VA examination dated in December 2000 noted that by history 
from the veteran that he worked as a machinist mate in the 
engine room and had regular contact with asbestos and 
replacing and repairing pipes without protective measures.  
X-rays of the chest noted there is chronic obstructive 
pulmonary disease.  The heart was within normal limits.  The 
diaphragm was smooth.  There was no evidence of calcified 
pleural plaque.  The examination provided a diagnosis of 
chronic pulmonary disease with significant resting hypoxemia, 
on O2 supplementation.  Also the examiner stated that the 
veteran related considerable exposure but she had nothing 
objective to make a diagnosis of asbestosis lung disease.

In statements, the veteran contended it was his opinion that 
this respiratory disorder was result of his exposure to 
asbestos during service.  However, there is no evidence of 
record that the veteran has specialized medical knowledge, 
thus he is not competent to offer medical opinion as to cause 
or etiology of the claimed disability.  See Grottveit v. 
Brown, 5 Vet. App. at 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. at 494.

The Board notes that Dr. Lewis opined a finding of asbestos 
exposure.  However, it appears that this finding was based on 
the veteran's reported history of exposure to asbestos during 
the service, as the private physician did not provide any 
basis or rationale for this finding.  The U.S. Court of 
Appeals for Veterans Claims (Court) has determined that the 
history that the veteran provided does not transform that 
history into medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

In addition, in the VA examination dated in December 2000, 
the examiner opined that there was nothing objective to make 
a diagnosis of asbestosis lung disease.

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's COPD began during service or 
resulted from exposure to asbestos.  Therefore, the claim for 
service connection for COPD is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the statement of the case dated 
in October 2001.  In particular, the veteran was notified 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, private doctor records, and VA examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for chronic obstructive pulmonary disease 
(claimed as due to asbestos exposure) as a result of asbestos 
exposure is denied.


REMAND

The veteran contends that he developed PTSD as a result of 
his service.  

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998) (as amended, 
64 Fed. Reg. 32807-32808 (June 18, 1999), effective March 7, 
1997); see also Cohen v. Brown, 10 Vet. App 128,138 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments make substantive changes with regard to adding 
material concerning PTSD claims based on in-service personal 
assault.  The veteran's statement received in April 2001 
indicates that he claims that he developed psychiatric 
problem from the "initiation" incidents occurred during the 
service.  However, the RO did not consider the veteran's PTSD 
claim based on in-service personal assault according to the 
2002 amendments.

Accordingly, the case is REMANDED to the RO for the 
following:

	1.  The RO should consider the veteran's 
claim and perform development action 
consistent with 38 C.F.R. § 3.304(f)(3), 
as amended in 2002.
		
	2.  The RO should obtain the veteran's 
medical records of admission to 
Philadelphia Naval Hospital beginning in 
March 1968 and any other clinical 
service medical records relating to 
psychiatric treatment.

	3.  The veteran should be scheduled for 
a VA psychiatric evaluation.  If the 
examiner diagnoses PTSD, the examiner 
should state with specificity the 
stressors on which such diagnosis is 
based and decided whether PTSD is 
related to verified stressors in service 
(e.g., the "initiation" incidents the 
veteran reported).  If this event is 
sufficient to establish a stressor and 
the diagnosis of PTSD, that decision 
must be noted in the report.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

